—In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal, dated June 16, 1995, modifying an order of the District Rent Administrator, dated June 29, 1988, which granted, in part, a building owner’s application for a major capital improvement rent increase for rent-stabilized and rent-controlled tenants, the tenants appeal from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated January 19, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
In the absence of evidence of a failure to maintain required services, the building owner was entitled to a major capital improvement rent increase for the installation of thermal windows and a new compactor (see, 9 NYCRR 2522.4 [a] [2], [13]). Thus, the Deputy Commissioner’s determination was neither arbitrary nor capricious (see, Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206), and the Supreme Court properly denied the petition and dismissed the proceeding. Miller, J. P., Joy, Gold-stein and Florio, JJ., concur.